IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TAMMY CORNELIUS AND JAMES                : No. 122 MAL 2015
CORNELIUS,                               :
                                         :
                  Petitioners            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
GREGORY J. MENIO, M.D., GREGORY          :
J. MENIO, M.D., P.C.,                    :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of October, 2015, the Petition for Allowance of Appeal

is DENIED,   and Petitioner’s Leave to File a Response and/or Motion to Strike is

DENIED.